Citation Nr: 1633833	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO denied the Veteran's claim for additional Chapter 31 vocational rehabilitation benefits.

On his February 2015 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In March 2016, the RO issued a letter of notice to the Veteran that his hearing was scheduled in April 2016.  However, the Veteran failed to show for his hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The evidence of record in this appeal consists of both a paper claims file including the Vocational Rehabilitation file, and an electronic record in VA's paperless claims processing system.  The Board has reviewed both the paper claims file and the electronic record.


FINDINGS OF FACT

1.  In August 2002, the Veteran was found entitled to VR&E services with a serious employment handicap.

2.  In May 2012, the Veteran received a Bachelor's degree in Social Work using benefits received pursuant to Chapter 31.

3.  The Veteran has a felony conviction which involves false statements in a matter within the jurisdiction of the Executive Branch of the U. S. Government.

4.  Due to the Veteran's felony history, the Veteran's vocational goal of obtaining a Master's degree in Social Work and becoming a social worker is not reasonably feasible.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31 is denied.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that 'VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31.'  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions.

The Board further finds that the duty to assist has been satisfied in this case.  Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.


II.  Criteria & Analysis

The purpose of vocational training under Chapter 31, Title 38, United States Code, is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person shall be entitled to a rehabilitation program under Chapter 31 if such person is a veteran who has a service-connected disability rated at 20 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. § 21.40(b).

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

In each case in which a veteran has either an employment handicap or serious employment handicap, the VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  The matter that is in dispute is whether it is reasonably feasible for the veteran to obtain a vocational goal.  The term 'vocational goal' is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a vocational goal, VA must offer the veteran an initial evaluation under the provisions of 38 C.F.R. § 21.50.  However, where such determination cannot be made on the basis of information developed during the initial evaluation, an extended evaluation is required.  See 38 C.F.R. § 21.57.  The determination of the reasonable feasibility of a veteran achieving a vocational goal must be made at the earliest time possible during an extended evaluation, but not later than the end of the period of evaluation.  Any reasonable doubt as to feasibility will be resolved in the veteran's favor.  38 C.F.R. § 21.57(c)(1).

A veteran's case will be discontinued and assigned to discontinued status when: (i) The veteran will be unable to participate in a rehabilitation program because of a serious physical or emotional problem for an extended period; and (ii) VA medical staff are unable to estate an approximate date by which the veteran will be able to begin or return to the program.  38 C.F.R. § 21.198(b)(4).  The veteran's case will be discontinued and assigned to discontinued status if his or her failure to progress in a program is due to: (i) Continuing lack of application by the veteran unrelated to any personal or other problems; or (ii) inability of the veteran to benefit from rehabilitation services despite the best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6).

Prior to August 26, 2015, service connection is in effect for diabetes mellitus, rated 20 percent disabling; sensory neuropathy, right upper extremity, rated 10 percent disabling; sensory neuropathy, left upper extremity, rated 10 percent disabling; sensory neuropathy, right lower extremity, rated 10 percent disabling; sensory neuropathy, left lower extremity, rated 10 percent disabling; and, erectile dysfunction, rated noncompensable.  Starting August 26, 2015, service connection is in effect for diabetes mellitus, rated 20 percent disabling; sensory neuropathy, right upper extremity, rated 50 percent disabling; sensory neuropathy, left upper extremity, rated 40 percent disabling; sensory neuropathy, right lower extremity, rated 30 percent disabling; sensory neuropathy, left lower extremity, rated 30 percent disabling; and, erectile dysfunction, rated noncompensable.

In March 2008, the Veteran was found to have a serious employment handicap and was found entitled to vocational benefits.  He was placed on an Individualized Written Rehabilitation Plan (IWRP) in May 2008 and he began attending a University in August 2008 in order to complete the pre-requisite classes for admission to the School of Social Work. 

In a June 2012 statement, the Vocational Rehabilitation Counselor (VRC) determined the Veteran has satisfied all requirements for graduation and submitted documentation of proof of graduation through a letter of completion from the University  and his unofficial USA transcript indicating that he did in fact complete all requirements for his Bachelor's degree in Social work effective May 2012.  The VRC determined the Veteran achieved the IWRP training goal, completed a resume, and is job ready.  The VRC discussed targeting specific agencies wherein the conviction would not preclude employment as a social worker, and that positions at health care/medical facilities would require passing a criminal background check/obtaining a state exemption for employment.  The Veteran indicated he was determined to obtain employment despite the obstacles.  

In October 2012, the Veteran requested information for continued education benefits to obtain a Master's degree in social work (MSW) in order to obtain a License in Clinical Social Work (LCSW).  

In an October 2012 letter, the Veteran's VRC indicated that as he has only been engaged in employment services for fourth months, it is early to consider further education since a job search is taking longer given the local labor market condition, and especially as he has a recent felony it will take more time for him to obtain a position in the social work field since this is a significant barrier and more extensive networking with potential employers in an important strategy for obtaining a position.  He indicated that the Vocational Rehabilitation and Employment (VR&E) program would not support vocational goal of LCSW since two years of post-masters supervised experience under a LCSW is required for licensure in addition to an MSW; and he would not qualify for an LCSW position upon graduation because of this requirement and would be delayed for two years into entry into this position.  At the Master's degree level without a LCSW, the Veteran would face the same legal barriers to employment as with a Bachelor's degree in social work, especially with agencies that would require a Level II background check.  As such, a Master's degree would not in and of itself remove the barrier to employment, additionally the felony may preclude the Veteran from licensure in the State of Florida.  

An October 2012 administrative decision reiterated the findings of the October 2012 letter from the VRC.  

A September 2012 Notice of Disqualifying Offense indicated that the Veteran was denied a position as a direct service provider based upon his criminal history.  It was determined that he is eligible to apply for an exemption.  

In a November 2012 letter, the Veteran asserted that the problem of the felony was potentially not a problem as he was contacted by Tallahassee, Florida station that he could apply for an exemption of disqualification.  This would allow him to pass the level II background check.  He stated that it was determined that he qualified for an exemption due to the fact that the crime he committed was not an infraction against any children, elderly persons, or a violent crime.  The Veteran requested an administrative review of the decision. 

In a November 2012 administrative review, the VR&E officer found the counselor made the correct determination based on the legal criteria and the evidence on record.  The officer noted that the Veteran has not documented an appropriate job search to show that he cannot gain employment with his Bachelors in Social Work.  He was provided the tools and information by the Employment Coordinator, and the Disabled Veterans Outreach Program representative, however, the Veteran's job log did not document he utilized this information to the fullest extent.  The Veteran further had not provided evidence of a particular Master's degree program, the specific occupation, and the labor market to support he occupation in an area that would increase his employment outcome.  In addition, there were concerns that the Veteran's felony conviction would preclude him in working in some fields were a Master's is required, such as a Master's in Social Work, until and if such a time as he is granted an exemption from disqualifications.  Further, the officer noted that were reasonable concerns that the Veteran's GPA achieved during the previous degree completion would limit his ability to be admitted and successfully complete a Masters level program.  

In an October 2013 statement, the Veteran disagreed with the decision.  He asserted he has been seeking suitable employment since participation in the program.  He stated he has been unable to obtain employment in the field he went to school for due to a charge he previously had, but he also has been unable to find employment in any field.  He requested additional benefits to attend school which would increase his changes for suitable employment and a decent income.  

An October 2013 letter notified the Veteran that his VR&E program was interrupted in October 2013 because he had not secured suitable employment to date.  

A Statement of the Case was issued in February 2014 as to the Veteran's disagreement with the decision to interrupt VR&E program. 

In a June 2014 letter, the VRC informed the Veteran that his vocational rehabilitation program has remained in interrupt status as he did not respond to the February 2014 Statement of the Case. 

In a June 2014 statement, the Veteran requested additional educational benefits so he could pursue a Masters in Social Work.  

A December 2014 Statement of the Case addressed the Veteran's request for additional education benefits.   

A July 2015 letter, the VRC informed the Veteran that his vocational rehabilitation program has remain in interrupt status as he did not respond to the Statement of the case dated in December 2014.  

The Veteran has submitted several statements in support of his appeal.  The Veteran testified that he graduated from University in May 2012 and received a Bachelor's degree in Social Work.  Since he received his Bachelor's degree, he pursued employment in the social work field as well as other fields to no avail.  With regard to his VRC, the Veteran essentially asserted that he purposefully withheld administrative decisions, cut off his benefits, and failed to help the Veteran find suitable employment within his chosen field.

After reviewing the entire evidence of record, to include the evidence summarized above, the Board finds that additional VR&E benefits, pertaining to the Veteran's educational goal of seeking a Master's degree in Social Work and employment as a social worker, are not warranted as achievement of a vocational goal as a social worker is not reasonably feasible.  As detailed, a vocational goal must be identified, the Veteran's physical and mental conditions must permit training to begin within a reasonable period, and the Veteran must possess the necessary educational skills and background to pursue the goal.  Unfortunately, in this case, while the Veteran's service-connected disabilities do not preclude him from pursuing a degree in social work and becoming a social worker, it has been found that he is likely to have difficulty obtaining employment as a social worker due to his background, which in this case is his felony history.

As detailed hereinabove, the Veteran has a felony conviction for false statements in a matter within the jurisdiction of the Executive Branch of the U. S. Government.  Due to such history, it was determined by VR&E that employability as a social worker, specifically a Master's degree in social work, would prevent him from successfully achieving a vocational goal as a social worker.  In consideration of the Veteran's felony history and the findings of VR&E, the Board has determined that this prevents him from successfully achieving a vocational goal as a social worker.

As detailed, the Veteran received his Bachelor's degree from a University using Chapter 31 benefits.  The evidence of record reflects that the Veteran was made fully aware in 2012 that VR&E would not support his quest to obtain a Master's degree in social work as his chances for viable employment was going to be difficult.  As detailed, the Veteran obtained his Bachelor's degree in May 2012, and the VR&E documents reflect that he was provided with multiple job listings and job fairs in his chosen profession. 

There continued to be discussions with the Veteran as to the feasibility of his vocational goal of becoming a social worker in light of his criminal record.  As detailed, VR&E conducted research and determined that while the Veteran would not be precluded from obtaining a Master's degree in social work due to his felony history, he would have difficulty obtaining employment as a social worker due to his felony history, thus making the vocational goal infeasible.  

While VR&E has conducted research and obtained information pertaining to the Veteran's chances of having a successful vocational career as a social worker, the Veteran has not provided sufficient information to support a finding that he would be able to find employment as a social worker.  The Board recognizes that the Veteran submitted information indicating he may be able to obtain an exception for employment with the State of Florida's Elder Affairs; however, this was found by the VRC to be insufficient to show employment opportunities with a Master's degree beyond those that would be available with a Bachelor's degree.  

The evidence of record reflects that VR&E attempted to work with the Veteran to obtain employment using his Bachelor's social work degree, but he has not been cooperative and has resisted efforts to help him obtain full-time employment.  In fact, since the Veteran began receiving VR&E benefits in 2008 and furthering his education, it does not appear as if the Veteran has held full-time employment.  

Thus, while the Board commends the Veteran for obtaining a Bachelor's degree in Social Work, and his drive to obtain a Master's degree in Social Work, the evidence of record as a whole does not support a finding that his vocational goal of becoming a social worker is reasonably feasible based on his criminal history.  Based on the entire evidence of record, to include the reports of VR&E and the statements and testimony of the Veteran, the Board finds that a vocational goal as a social worker and continued educational benefits towards a social work degree under Chapter 31 is not reasonably feasible.

In short, the Board finds that the evidence shows that the Veteran's felony history, when considered in relation to his circumstances, renders achievement of his vocational goal not reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 21.53(d).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for the Chapter 31 benefits sought, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional vocational rehabilitation and education benefits pursuant to Chapter 31 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


